Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Substance of Interview
On Friday, May 14, 2021, Steven FRENCH and Martin REGEHR for Applicant and examiner Andrew Jordan discussed the outstanding claims and latest Office action in light of Applicant’s proposed amendments submitted for the interview (attached).
The claims filed February 19, 2021 are currently outstanding in light of the final action of April 21, 2021.
At issue were the rejections of claims 1, 19, and 21 with generally the same language being used for similar limitations in these claims.
Examiner focused on structure for device claim 1 and saw the possibility of the proposed amendatory language as operating to provide intended use. Regarding the method claims, examiner believes that a similar analysis is not available and that to reject such language, the power operation of the first and second modulation waveguides/portions, relevant prior art would be needed.
Applicant also inquired regarding the balancing scheme set forth in the response 
Further search and consideration may be required.
No agreement was reached.
Examiner looks forward to Applicant's next formal response.
Interview information is available at:
https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
May 14, 2021